Title: To George Washington from Gustavus Scott, 21 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 21st November 1796
                        
                        We do ourselves the honor of inclosing a Memorial concerning the intended
                            University, about which, you expressed a desire to receive some documents, which, if judged
                            proper, might be laid before Congress—The one inclosed, has been drawn up with a view to
                            that object; and the authors of it will feel the highest gratification, if it in any degree
                            brings about the commencement of this great National object. The arguments for passing a
                            Loan appear to be so reasonable that it is impossible to suppose the measure can meet with
                            opposition—Congress surely may, whilst the law is under their own controul, avoid any ways,
                            committing themselves, for its completion—It certainly would have a very powerfull effect
                            towards creating a general confidence: if even the smallest public donation was made to the
                            institution—A few thousand acres of back-lands, now of little value, would add weight to the
                            solicitations of our friends abroad: and although these Lands are already pledged for public
                            purposes, a grant of them, subject to this burthen would have every good effect, flowing
                            from a grant of Lands entirely clear—Many years must elapse before any Lands which congress
                            will grant, can be productive of useful revenue, except by a Sale, & that ought, we
                            think to be prohibited by the very act of grant.
                        
                        Some difficulties have occurred in the last negotiation for $32,000 which
                            Messrs Morris & Nicholson have been carrying on with the Bank—Things, however, are
                            now so far adjusted as to bid fare to be brought to a successful conclusion, on Thursday
                            next—In that case, our remaining debt of $32,000 due to the Bank, will be transferred to
                            these gentlemen, and we shall be cleared of all demands from that quarter. Our Letter,
                            however, to the Secretary of the Treasury, now preparing to inclose the semiannual account,
                            directed to be laid before Congress, will give so full a detail of our finances, that it is
                            now unnecessary to go into them, further, than to observe, that without some effectual aid,
                            we shall, in a few weeks, be obliged to stop. The power, therefore, to negotiate with the
                            State of Maryland cannot come on too soon—What success it will be attended with, we cannot
                            pretend to say, as we did not choose to enter into the business, until the arrival of the
                            power.
                        The inclosed copy of a Letter from George Walker & advertisement,
                            inserted by him, in the City-Gazette, are forwarded, because we wish every thing said
                            against us, to be known, from whatever quarter it comes—We shall forbear saying more of his
                            pretended ground of complaint, than that the conduct pursued respecting Walkers property,
                            has been precisely the same with that observed to every other proprietor, and submitted to,
                            as far as we know, without a murmur—We have the honor &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                        
                    